Electronically Filed
                                                          Supreme Court
                                                          SCPW-12-0000122
                                                          21-MAR-2012
                                                          08:27 AM



                          NO. SCPW-12-0000122

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              LANDISH K. ARMITAGE and ROBIN R. ARMITAGE,
                             Petitioners,

                                  vs.

      THE HONORABLE BARBARA T. TAKASE, JUDGE OF THE DISTRICT
         COURT OF THE THIRD CIRCUIT, STATE OF HAWAI#I; and
                WELLS FARGO BANK N.A., Respondents.


                          ORIGINAL PROCEEDING
                       (CIVIL NO. 3RC-11-1-1142)

                               ORDER
  (By: Nakayama, Acting C.J., Acoba, Duffy, and McKenna, JJ. and
   Circuit Judge Ayabe, in place of Recktenwald, C.J., recused)

            Upon consideration of the motion for reconsideration of

the March 7, 2012 order denying the petition for a writ of

mandamus,

            IT IS HEREBY ORDERED that the motion for reconsideration

is denied.

            DATED:   Honolulu, Hawai#i, March 21, 2012.

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Bert I. Ayabe